t c memo united_states tax_court alvan l bobrow and elisa s bobrow petitioners v commissioner of internal revenue respondent docket no filed date alvan l bobrow and elisa s bobrow pro sese thomas a deamus for respondent memorandum opinion nega judge respondent determined a deficiency in petitioners’ income_tax for taxable_year of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure respondent mailed a notice_of_deficiency to petitioners and unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax continued petitioners timely filed a petition in this court petitioners were married and resided in short hills new jersey at the time they filed their petition the following issues are presented to the court whether petitioners received taxable_income from the date distribution from petitioner husband’s traditional_ira whether petitioners received taxable_income from the date distribution from petitioner husband’s rollover ira whether petitioners received taxable_income from the date distribution from petitioner wife’s traditional_ira whether petitioners are liable for an additional tax on early distributions from retirement plans under sec_72 of of the amount of the distribution from petitioner wife’s traditional_ira and whether petitioners are liable for the sec_6662 accuracy-related_penalty by reason of any substantial_understatement_of_income_tax or negligence or disregard of rules or regulations continued court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar background this case was submitted on the pleadings and stipulated facts under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference alvan l bobrow petitioner husband was born in and is an attorney specializing in tax law elisa s bobrow petitioner wife was born in petitioners maintained various accounts at fidelity investments during as relevant to this case petitioner husband maintained two individual_retirement_accounts iras a fidelity funds traditional_ira petitioner husband’s traditional_ira and a fidelity rollover ira petitioner husband’s rollover ira petitioner wife also maintained a fidelity funds traditional_ira petitioner wife’s traditional_ira in addition to their iras petitioners maintained a joint fidelity checking account petitioners’ joint account petitioner husband also maintained an individual fidelity checking account petitioner husband’s individual_account on date petitioner husband requested and received two distributions from petitioner husband’s traditional_ira in the combined amount of dollar_figure on date petitioner husband requested and received a dollar_figure distribution from petitioner husband’s rollover ira on date petitioner husband transferred dollar_figure from petitioner husband’s individual_account to petitioner husband’s traditional_ira on date petitioner wife requested and received a dollar_figure distribution from petitioner wife’s traditional_ira on date petitioners transferred dollar_figure from petitioners’ joint account to petitioner husband’s rollover ira on date petitioner wife transferred dollar_figure from petitioners’ joint account to petitioner wife’s traditional_ira petitioners and respondent dispute the effective date and amount of the repayment to petitioner wife’s traditional_ira respondent asserts that the repayment was only a partial repayment of funds totaling dollar_figure and that these funds were not repaid within days petitioners assert that the full amount of the dollar_figure early distribution from petitioner wife’s traditional_ira was effectively repaid within days because petitioner wife requested that fidelity transfer dollar_figure from petitioners’ joint account to petitioner wife’s traditional_ira at some time before date petitioners have not presented any evidence to show that the full amount of dollar_figure was transferred to petitioner wife’s traditional_ira before date a fidelity investment report for petitioner wife’s traditional_ira shows that two checks totaling dollar_figure were received and deposited into petitioner wife’s traditional_ira on date petitioners have not provided any evidence that they requested a transfer of dollar_figure from fidelity before date or the delayed underpayment of dollar_figure was due to fidelity’s error petitioners and respondent characterize the foregoing distributions and repayments very differently petitioners characterize the distributions and repayments as three sets of two transactions each involving a distribution from an ira followed by a qualified repayment of those funds the following table summarizes petitioners’ characterization of the transactions -- distribution repayment transaction transaction date distribution from petitioner husband’s traditional_ira date distribution from petitioner husband’s rollover ira date distribution from petitioner wife’s traditional_ira transaction date qualified repayment from petitioner husband’s individual_account to petitioner husband’s traditional_ira date qualified repayment from petitioners’ joint account to petitioner husband’s rollover ira pre-date qualified repayment from petitioners’ joint account to petitioner wife’s traditional_ira respondent disputes petitioners’ characterization of the distributions and repayments and characterizes them as follows -- transaction date distribution transaction transaction distribution from petitioner husband’s traditional_ira date distribution from petitioner husband’s rollover ira date distribution from petitioner wife’s traditional_ira repayment no repayment or date unqualified repayment from petitioners’ joint account to petitioner husband’s rollover ira1 date qualified repayment from petitioner husband’s individual_account to petitioner husband’s traditional_ira date unqualified partial repayment from petitioners’ joint account to petitioner wife’s traditional_ira respondent first argued on opening brief that there was no repayment of the date distribution but later argued on reply brief that there was a repayment of that distribution on date that was not a qualified_rollover_contribution because the repayment was made within one year of the date distribution respondent asserts that the date distribution was a valid nontaxable rollover_contribution under sec_408 and the date distribution is invalid under the sec_408 limitation i burden_of_proof discussion respondent’s determination as to petitioners’ tax_liability is presumed correct and petitioners bear the burden of proving otherwise see rule a 290_us_111 sec_61 generally requires taxpayers to include in gross_income all income from whatever source derived exclusions from income are to be narrowly construed 515_us_323 deductions are a matter of legislative grace 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions sec_6001 sec_1_6001-1 income_tax regs ii rollover_contributions sec_408 governs distributions from qualified_retirement_plans generally sec_408 provides that any amount distributed from an individual_retirement_plan is includible in gross_income by the payee or distributee sec_408 allows a payee or distributee of an ira distribution to exclude from gross_income any amount_paid or distributed from an ira if the entire amount is subsequently paid into a qualifying ira individual sec_408 governs distributions from iras and individual retirement annuities we use ira throughout to refer to petitioners’ iras though the term would be equally applicable to individual retirement annuities if petitioners had any such annuities retirement annuity or retirement_plan not later than the 60th day after the day on which the payee or distributee receives the distribution sec_408 and ii see also 110_tc_1 such distributions and repayments are commonly referred to as rollover_contributions sec_408 taxpayers may also make partial_rollover contributions of less than the full amount of a distribution from an ira if any portion of those funds is paid into a qualifying retirement_plan not later than the 60th day after the day of receipt of the distribution sec_408 sec_408 limits a taxpayer from performing more than one nontaxable rollover in a one-year period with regard to iras and individual retirement annuities specifically sec_408 provides this paragraph regarding tax-free rollovers does not apply to any amount described in subparagraph a i received by an individual from an individual_retirement_account or individual_retirement_annuity if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in that subparagraph from an individual_retirement_account or an individual_retirement_annuity which was not includible in his gross_income because of the application of this paragraph the reference to any amount described in subparagraph a i refers to any amount characterized as a nontaxable rollover_contribution by virtue of that amount’s being repaid into a qualified_plan within days of distribution from an ira or individual_retirement_annuity the one-year limitation period begins on the date on which a taxpayer withdraws funds from an ira or individual_retirement_annuity and has no relation to the calendar_year thus for example a taxpayer may not make a nontaxable rollover on december in one calendar_year and make another nontaxable rollover on january in the next calendar_year iii april and date distributions petitioners assert that the sec_408 limitation is specific to each ira maintained by a taxpayer and does not apply across all of a taxpayer’s iras therefore petitioners argue that sec_408 does not bar nontaxable treatment of the distributions made from petitioner husband’s traditional_ira and petitioner husband’s rollover ira petitioners do not cite any supporting caselaw or statutes that would support their position instead petitioners cite tech adv mem date and zaklama v commissioner tcmemo_2012_346 for the position that a taxpayer’s use of funds between the time he takes a distribution from an ira and the time he makes a repayment of the funds is irrelevant to determining whether the transaction qualifies as a rollover even if tech adv mem date supported petitioners’ argument regarding the taxable nature of both distributions technical_advice memoranda may not be used or cited as precedent and are afforded little weight in this court see sec_6110 115_tc_104 ndollar_figure rev’d on other grounds 336_f3d_26 1st cir contribution while we agree with petitioners that the use of funds is irrelevant where the funds include only money and no other distinguishable property neither tech adv mem nor zaklama bears any relevance to petitioners’ argument that a taxpayer may make more than one tax-free_rollover contribution per year respondent asserts that martin v commissioner tcmemo_1992_331 63_tcm_3122 martin i aff’d 987_f2d_770 5th cir and martin v commissioner tcmemo_1994_213 martin iii govern this case in4 the martin cases the taxpayer withdrew funds from an ira ira and deposited them into a second ira ira martin i t c m cch pincite3 respondent first raised the martin cases in his reply brief a courtesy copy of which respondent provided to petitioners several days before the due_date for the parties’ filings in their reply brief petitioners objected to the introduction of the theory based on the martin cases that the sec_408 rollover exemption can be used only once during any one-year period petitioners argued that respondent had waived this argument by failing to raise it in his opening brief petitioners concurrently filed with their reply brief a motion for leave to file sur-reply to respondent’s reply brief in their sur-reply petitioners again objected to respondent’s argument based on the martin cases and argued that rule prohibits a party from raising new alternative arguments in its reply brief respondent is not barred from relying on the martin cases nor do these cases constitute a new_matter affecting the allocation of the burden_of_proof under rule these cases merely clarify and develop respondent’s prior determination that one of petitioner husband’s ira_distributions is taxable further respondent’s reliance on the martin cases does not alter the original deficiency or require the presentation of different evidence within one year of the first withdrawal the taxpayer made two separate withdrawals from ira and redeposited those funds into ira id pincite this court held that the two later withdrawals from ira were not eligible to be nontaxable rollovers because sec_408 limits taxpayers to one nontaxable rollover per year sec_408 provides that the sec_408 rollover exemption can only be used once during any 1-year period thus all subsequent distributions received during the year are taxable under sec_408 id since the taxpayer in the martin cases had used the sec_408 rollover exemption when he transferred funds from ira to ira he could not avail himself of the exemption when he subsequently withdrew funds from ira petitioners disagree with respondent’s interpretation of the martin cases petitioners argue that martin i and martin iii apply only to the situation where a taxpayer takes multiple distributions from one ira and not to the present situation in which petitioner husband took a single distribution from each ira he maintained essentially petitioners argue that sec_408 prohibits taxpayers only from taking multiple distributions from the same ira within one year as petitioners interpret sec_408 a taxpayer may elect the sec_408 exemption yearly with regard to each ira he or she maintains petitioners’ interpretation is incorrect and not in line with this court’s previous opinions regarding sec_408 the plain language of sec_408 or the legislative_history of sec_408 see martin v commissioner tcmemo_1992_331 martin v commissioner tcmemo_1994_213 see also bhattacharyya v commissioner tcmemo_2007_19 exclusion of a rollover from one ira to another can only be made by an individual once during any 1-year period the plain language of sec_408 limits the frequency with which a taxpayer may elect to make a nontaxable rollover_contribution by its terms the one-year limitation laid out in sec_408 is not specific to any single ira maintained by an individual but instead applies to all iras maintained by a taxpayer sec_408 speaks in general terms an individual may not receive a nontaxable rollover from an individual_retirement_account or individual_retirement_annuity if that individual has already received a tax-free_rollover within the past year from an individual_retirement_account or an individual_retirement_annuity emphasis added in other words a taxpayer who maintains multiple iras may not make a rollover_contribution from each ira within one year sec_408 was enacted as part of the employee_retirement_income_security_act_of_1974 pub_l_no sec_2002 sec_88 stat pincite recognizing that the american workforce had become much more mobile than in previous years congress enacted the sec_408 exemption as a way of providing employees with some measure of flexibility with regard to their retirement planning however congress added the sec_408 limitation as a way to ensure that taxpayers did not take advantage of sec_408 to repeatedly shift nontaxable income in and out of retirement accounts see eg h_r rept no pincite 1974_3_cb_244 to prevent too much shifting of investments under sec_408 the bill provides that an individual can transfer amounts between taxpayers who maintain more than one ira may make multiple direct rollovers from the trustee of one ira to the trustee of another ira without triggering the sec_408 limitation see revrul_78_406 1978_2_cb_157 transferring funds directly between trustees does not result in a distribution within the meaning of sec_408 since such funds are not within the direct control and use of the participant they are not considered to be rollover_contributions id individual_retirement_accounts only once every three years h_r conf rept no pincite 1974_3_cb_415 tax-free rollovers between individual_retirement_accounts may occur only once every three years as we previously noted sec_408 applies a one-year waiting_period for individuals who have received a nontaxable distribution from an individual_retirement_account or individual_retirement_annuity had congress intended to allow individuals to take nontaxable distributions from multiple iras per year we believe sec_408 would have been worded differently our conclusion is confirmed by the legislative_history which also refers to the limitation as a general limitation that applies across all of a taxpayer’s retirement accounts accordingly we conclude as we have in prior opinions that the sec_408 limitation applies to all of a taxpayer’s retirement accounts regardless of how many iras he or she maintains a taxpayer may make only one nontaxable rollover_contribution within each one-year period as a result in the one-year period beginning on date petitioner husband can have completed only one distribution and repayment as a nontaxable rollover_contribution under sec_408 any other distribution is sec_408 originally imposed a three-year limitations_period congress reduced the limitation from three years to one year in see revenue act of pub_l_no sec h stat pincite subject_to the limitation in sec_408 and is includible in petitioners’ gross_income whether a distribution qualifies for rollover treatment under sec_408 can be determined only by reference to the 60-day period within which a taxpayer must repay the distribution to an eligible retirement account or annuity petitioners and respondent agree that the date transfer to petitioner husband’s traditional_ira was made within days of both the date distribution from petitioner husband’s traditional_ira and the date distribution from petitioner husband’s rollover ira but they disagree as to which distribution the transfer applies to when petitioner husband withdrew funds from his rollover ira on date the taxable treatment of his april both petitioners and respondent characterize the date withdrawals as one singular distribution for purposes of sec_408 it appears petitioner husband requested two separate distributions from his traditional_ira in order to draw from two separate funds within that ira we think it would be inappropriate to read the sec_408 limitation on multiple distributions so narrowly as to disqualify one of the date distributions as nontaxable under sec_408 accordingly we treat the amounts distributed on date as one distribution for purposes of sec_408 since both the date distribution and the date distribution totaled dollar_figure it is mathematically irrelevant which distribution receives nontaxable treatment we nevertheless decide which distribution receives nontaxable treatment because that distribution begins the operative one- year period for purposes of the sec_408 annual limitation withdrawal from his traditional_ira was still unresolved since he had not yet repaid those funds however by recontributing funds on date to his traditional_ira petitioner husband satisfied the requirements of sec_408 for a nontaxable rollover_contribution and the date distribution is therefore not includible in petitioners’ gross_income thus petitioner husband had already received a nontaxable distribution from his traditional_ira on date when he received a subsequent distribution from his rollover ira on date sec_408 disallows nontaxable treatment for this second distribution under sec_408 as a result the date distribution from petitioner husband’s rollover ira is fully includible in petitioners’ gross_income for taxable_year iv date distribution as previously discussed sec_408 provides for nontaxable treatment of rollover_contributions provided that a distribution from a retirement account is paid into an individual_retirement_account or individual_retirement_annuity for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution respondent puts forth two arguments as to why the date distribution is ineligible for nontaxable rollover treatment the funds were not returned to a retirement account maintained for the benefit of petitioner wife and repayment of funds was not made within days respondent asserts that because petitioner wife distributed the funds first to petitioners’ joint account and petitioners thereafter transferred dollar_figure from their joint account to petitioner husband’s rollover ira the date distribution was paid into an ira set up for petitioner husband’s benefit and not into an ira set up for petitioner wife’s benefit however as petitioners point out and we agree money is fungible and the use of funds distributed from an ira during the 60-day period is irrelevant to the determination of whether the distribution is a nontaxable rollover_contribution see zaklama v commissioner tcmemo_2012_346 thus we reject respondent’s first argument regarding the date distribution however we sustain respondent’s second argument concerning the date distribution from petitioner wife’s traditional_ira partial repayment was not made until date sixty days after date is date and the date partial repayment was made after the expiration of the 60-day period therefore the date distribution and date partial repayment do not meet the strict requirements of sec_408 petitioners do not dispute that the partial repayment of dollar_figure to petitioner wife’s traditional_ira was made on date the 61st day after the date distribution of dollar_figure from petitioner wife’s traditional_ira however petitioners contend that the entire amount of dollar_figure should be given nontaxable treatment under sec_408 since petitioner wife requested that fidelity transfer dollar_figure from petitioners’ joint account to petitioner wife’s traditional_ira s ometime before date petitioners assert that the funds were not repaid within days because of delays by fidelity petitioners have not provided any supporting documentation to evidence that the delay in repayment was due to fidelity’s error sec_408 provides that the 60-day requirement for redepositing funds into an ira may be waived by the secretary where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement in 93_tc_114 the taxpayer’s financial_institution made a bookkeeping error that resulted in the taxpayer’s rollover contribution’s not being transferred to the taxpayer’s new ira within days of the distribution the taxpayer took every reasonable step to ensure the funds were transferred within days id pincite we held the bookkeeping error should not preclude nontaxable treatment because the taxpayer had complied with the substance of the statutory requirements id pincite revproc_2003_16 2003_1_cb_359 provides guidance to taxpayers seeking waiver of the 60-day requirement including two methods by which taxpayers may have the requirement waived taxpayers may either apply for a hardship exception or receive automatic approval under certain circumstances revproc_2003_16 sec_3 c b pincite provides in relevant part the following no application to the service is required if a financial_institution receives funds on behalf of a taxpayer prior to the expiration of the 60-day rollover period the taxpayer follows all procedures required by the financial_institution for depositing the funds into an eligible_retirement_plan within the 60-day period including giving instructions to deposit the funds into an eligible_retirement_plan and solely due to an error on the part of the financial_institution the funds are not deposited into an eligible_retirement_plan within the 60-day rollover period automatic approval is granted only if the funds are deposited into an eligible_retirement_plan within year from the beginning of the 60-day rollover period and if the financial_institution had deposited the funds as instructed it would have been a valid rollover revproc_2003_16 sec_3 c b pincite also allows taxpayers to apply for a hardship exception where the delay in repayment was caused by errors committed by a financial_institution other than as described in sec_3 petitioner wife has not shown that she meets the requirements for automatic waiver of the 60-day requirement under revproc_2003_16 sec_3 petitioners have not provided any evidence to show that before date petitioner wife followed all procedures required by the financial_institution for depositing the funds into an eligible_retirement_plan within the 60-day period further petitioners have not provided any documentation that would satisfy the second requirement for an automatic waiver under revproc_2003_16 supra namely that had fidelity the financial_institution in this case deposited the funds as instructed it would have been a valid rollover petitioner wife has also not provided any evidence that she applied for a hardship waiver under revproc_2003_16 sec_3 in the absence of any evidence supporting petitioners’ contention that petitioner wife requested repayment of the date distribution within the 60-day period petitioner wife has not proved that she qualifies for a waiver of the sec_408 60-day requirement for rollover_contributions since petitioner wife did not redeposit funds withdrawn from her traditional_ira within days the full amount of those funds dollar_figure is includible in petitioners’ gross_income for taxable_year v sec_72 additional tax on early distribution sec_72 imposes a additional tax on a taxpayer who receives an early distribution from a qualified_retirement_plan unless such taxpayer satisfies one of the exemptions found in sec_72 in particular sec_72 provides an exemption for taxpayers who have attained age 59½ respondent determined and we have found that petitioner wife received an early distribution from her traditional_ira a qualified_retirement_plan for purposes of sec_72 see sec_4974 petitioner wife had not attained age 59½ at the time of the date distribution petitioner wife has not shown that she qualifies for any of the other exemptions in sec_72 see phillips v commissioner tcmemo_2013_42 therefore petitioners are liable for the additional tax on the early distribution of dollar_figure from petitioner wife’s traditional_ira vi sec_6662 accuracy-related_penalty sec_6662 and b and imposes a penalty equal to of any portion of an underpayment that is attributable to inter alia negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax because we find that there was an underpayment attributable to a substantial_understatement_of_income_tax under sec_6662 we do not need to determine whether such underpayment was attributable to negligence or disregard of the rules or regulations sec_6662 defines a substantial_understatement as an understatement that exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 defines understatement as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of substantial_authority or reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite since the date distribution from petitioner husband’s rollover ira and the date distribution from petitioner wife’s traditional_ira are fully includible in petitioners’ income for taxable_year petitioners should have reported a total_tax of dollar_figure petitioners reported tax on their form_1040 u s individual_income_tax_return of dollar_figure the understatement_of_tax is equal to the difference between the two amounts or dollar_figure the understatement of dollar_figure exceeds of the tax required to be shown on the return for the taxable_year dollar_figure which is greater than dollar_figure thus the understatement is substantial for purposes of the sec_6662 accuracy-related_penalty we conclude that respondent met his burden of production in showing that petitioners substantially understated their income_tax for the taxable_year sec_6662 reduces the amount of the understatement determined under sec_6662 if the taxpayer can show either i there was substantial_authority for the taxpayer’s treatment of an item to which the understatement is attributable or ii the taxpayer disclosed the relevant facts in his or her return and there was a reasonable basis for the tax treatment of the item we address each of these requirements in turn the substantial_authority standard under sec_6662 is an objective standard involving an analysis of the law and application of the law to relevant facts 103_tc_428 n substantial_authority exists only when the weight of the authorities supporting the treatment of the tax item is substantial in relation to the weight of the authorities supporting contrary treatment sec_1_6662-4 income_tax regs if there is substantial_authority for the tax treatment of an item the tax attributable to the item is not included in the calculation of the understatement under sec_6662 sec_1_6662-4 income_tax regs the taxpayer bears the burden of proving that substantial_authority or reasonable_cause supports the position taken in the taxpayer’s return higbee v commissioner t c pincite petitioners cite no authority supporting their position that the sec_408 limitation applies separately to each ira maintained by a taxpayer and not as respondent argues and we agree that the limitation applies across all iras maintained by a taxpayer petitioners merely assert that martin i and martin iii do not apply to the present case since the taxpayer in that case made multiple withdrawals from the same ira petitioners do not cite any authority from the court or any other authority that would distinguish the martin cases from the issue presented before the court accordingly petitioners have not met their burden of proving that the weight of the authorities supporting the treatment of the ira distributions is substantial in relation to the weight of the authorities supporting contrary treatment alternatively a taxpayer is entitled to a reduction of the sec_6662 understatement if the taxpayer can show that he or she disclosed the relevant facts in his or her return and there was a reasonable basis for the taxpayer’s position sec_6662 and ii disclosure of an item is adequate if disclosure is made on the taxpayer’s income_tax return or a properly completed form attached to the taxpayer’s return or is made on an a qualified_amended_return sec_1_6662-4 and income_tax regs respondent asserts that petitioners have failed to satisfy this requirement as they did not report income from the distributions on their return or a properly completed form attached to the return an analysis of petitioners’ form_1040 confirms that they reported no taxable_income from the distributions petitioners did not disclose in their return relevant facts concerning the distributions accordingly they fail the first requirement of the sec_6662 exception and we need not analyze whether petitioners had a reasonable basis for their position sec_6664 provides another method by which petitioners may avoid the sec_6662 penalty no penalty shall be imposed under sec_6662 with regard to any portion of an underpayment if it can be shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs in contrast to the objective standard for determining substantial_authority the test as to a taxpayer’s reasonable_cause and good_faith is a subjective one that considers the taxpayer’s background id in particular sec_1_6664-4 income_tax regs provides that reasonable_cause and good_faith may be present where there is an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer petitioners bear the burden of proving reasonable_cause for their position and that they acted in good_faith see rule petitioner husband is an attorney specializing in tax law a fact which petitioners state several times throughout their briefs as support for the position taken on their tax_return in support of their argument that sec_6664 should negate any penalty assessed under sec_6662 petitioners assert that petitioner husband analyzed the transactions at issue in the light of the provisions of sec_408 and concluded that the three transactions should all be treated as nontaxable it appears that petitioners would have us conclude that petitioner husband’s career as a tax attorney is proof that they acted with reasonable_cause and in good_faith the court has previously held that a taxpayer’s substantial knowledge of tax law is a factor to be considered in evaluating a taxpayer’s reasonable_cause and good_faith efforts under sec_6664 in argyle v commissioner tcmemo_2009_218 98_tcm_259 aff’d 397_fedappx_823 3d cir we sustained the sec_6662 penalty against a certified_public_accountant who held a master’s degree in accounting with a major in tax stating petitioner’s training and experience are relevant factors in considering whether he is liable for the penalty see also 296_f3d_607 here the ‘experience knowledge and education’ proviso is fatal for taxpayer who is a licensed attorney certified_public_accountant and irs audit supervisor aff’g tcmemo_2000_20 as we previously noted petitioners cite no authority for the position that the sec_408 limitation on nontaxable distributions applies only to withdrawals from the same ira petitioners cite only petitioner husband’s expertise as an attorney specializing in tax law and representations by fidelity concerning the structure of the transactions petitioners have not produced any documentation that would show a reliance on statements made by fidelity9 to evidence that they acted with reasonable_cause and in good_faith further petitioners’ statement that petitioner husband analyzed the transactions in the light of the provisions of sec_408 leads us to the conclusion that petitioner husband must have read the plain language of the limitation in sec_408 and therefore been put on notice that the multiple distributions from petitioner husband’s ira accounts violate that limitation petitioners have thus not met their burden_of_proof with respect to sec_6664 and we sustain the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule proof of such representations would not necessarily resolve the issue in petitioners’ favor sec_1_6664-4 income_tax regs provides that r eliance on an information_return or on the advice of a professional tax advisor or an appraiser does not necessarily demonstrate reasonable_cause and good_faith
